Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the preliminary amendment filed on 4/5/2021, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a second syringe and a second port.  However, claim 18, from which claim 20 is dependent upon, has not recited a first syringe or first port.  This is not recited until claim 19, from which claim 20 is not dependent upon.  Therefore, in claim 20, a second syringe and second port is recited without first requiring or introducing a first syringe and first port.  A second syringe and second port imply there is a first syringe and first port.  However, since this is not claimed in claim 18, it is unclear in claim 20 how many ports and syringes are required by the claim.  Therefore, for examination purposes, the Examiner will interpret the claim as only requiring a syringe adapted to mate with a port of a hemostasis valve, where the port is in communication with the adhesive delivery channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al (US 2016/0192912) in view of Courtney et al (US 2005/0004517).
Claim 1. Kassab et al discloses an occlusion device (Figs. 1-2) to occlude a treatment site (left atrial appendage “LAA”; [0007]) comprising: a balloon (14) ([0058]); an inflation fluid delivery member delivering inflation fluid to inflate the balloon ([0058]); an adhesive delivery member (16) delivering adhesive to bind the balloon to the treatment site ([0069]).  
Kassab et al discloses the inflation fluid delivery member can be a tube or other means but is not shown ([0058]) and there fails to disclose the adhesive delivery member is disposed radially within the inflation fluid delivery member.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely balloon catheters for treating occlusion, Courtney et al teaches a balloon (114) mounted on a catheter shaft (102) (Fig. 2), wherein an inflation fluid delivery member (inflation lumen 162) is disposed within the walls of the catheter shaft (Fig. 11; [0041]).  The position of the inflation fluid delivery member allows for additional elements (120) to be disposed coaxially and radially within the inflation fluid delivery member.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kassab et al with the inflation delivery fluid delivery member (inflation lumen) to be disposed within the walls of the shaft (12) of which the balloon is mounted on based upon the teachings of Courtney et al to minimize the profile of the device.  In other words, the inflation fluid delivery member would be disposed within the walls of the shaft, such that other elements may run coaxially and radially within the lumen of the shaft (12) rather than expanding the profile of the shaft to fit an additional tube within the lumen of the shaft.  Such a modification would result in the adhesive delivery member (16) being disposed radially within the inflation fluid delivery member as the inflation fluid delivery member is formed by the walls of shaft (12).
Claim 2. The combination discloses the invention substantially as claimed above, wherein Kassab et al discloses the adhesive delivery member (16) is positionable distal to the inflation fluid delivery member (Figs. 2A-2D; [0067], the inflation fluid delivery member as modified is within the walls of shaft (12) which terminates proximally of the distal end of the adhesive delivery member (16)).  
Claim 3.  The combination discloses the invention substantially as claimed above, wherein Courtney et al discloses the inflation fluid delivery member is connected to a proximal portion of the balloon (Figs. 8-11; inflation lumen (162) is within the walls of shaft (102), wherein shaft (102) terminates proximally of the proximal portion of balloon (114).
Claim 4. The combination discloses the invention substantially as claimed above, wherein Kassab et al discloses the adhesive delivery member (16) extends distally past a distal end of the balloon (114) (Figs. 1A; 2A-2D; [0067]).  
Claim 5. The combination discloses the invention substantially as claimed above, wherein Kassab et al discloses the adhesive delivery member (16) spans an interior region of the balloon (114) (Figs. 1A, 2A-2D; the adhesive delivery member (16) is disposed through a lumen of balloon (114) and thus is interior of the exterior wall of the balloon (114).  
Claim 6. The combination discloses the invention substantially as claimed above, wherein Kassab et al discloses the adhesive delivery member (16) is movable relative to the inflation fluid delivery member ([0067], [0068], the adhesive delivery member (16) can be advanced and withdrawn relative to shaft (12) which contains the inflation fluid delivery member).  
Claim 8. The combination discloses the invention substantially as claimed above, wherein Courtney et al discloses the inflation fluid delivery member has an elongated channel (lumen 162) facilitating passage of the inflation fluid (Fig. 11; [0041]), and Kassab et al discloses the adhesive delivery member (16) has an elongated channel facilitating passage of the adhesive (Figs. 1-2; [0064], [0068], delivered through catheter (16) from proximal end (30) of catheter (16)).  
Claim 13. Kassab et al discloses an occlusion device (Figs. 1-2) to occlude a treatment site (LAA; [0007]) comprising: a balloon (14) ([0058]); an inflation fluid channel ([0058], i.e. tube) delivering inflation fluid to the balloon; an adhesive delivery channel (16) delivering adhesive to bind the balloon to the treatment site ([0069]).
Kassab et al discloses the inflation fluid delivery member can be a tube or other means but is not shown ([0058]) and there fails to disclose the adhesive delivery channel (16) is longitudinally movable relative to the inflation fluid channel.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely balloon catheters for treating occlusion, Courtney et al teaches a balloon (114) mounted on a catheter shaft (102) (Fig. 2), wherein an inflation fluid delivery member (inflation lumen 162) is disposed within the walls of the catheter shaft (Fig. 11; [0041]).  The position of the inflation fluid delivery member allows for additional elements (120) to be disposed coaxially and radially within the inflation fluid delivery member.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kassab et al with the inflation delivery fluid delivery member (inflation lumen) to be disposed within the walls of the shaft (12) of which the balloon is mounted on based upon the teachings of Courtney et al to minimize the profile of the device.  In other words, the inflation fluid delivery member would be disposed within the walls of the shaft, such that other elements may run coaxially and radially within the lumen of the shaft (12) rather than expanding the profile of the shaft to fit an additional tube within the lumen of the shaft.  Such a modification would result in the adhesive delivery channel (16) being longitudinally movable relative to the inflation fluid channel since the inflation fluid channel is now formed within shaft (12).  Kassab et al discloses the adhesive delivery channel (16) can be advanced and withdrawn relative to shaft (12) ([0067], [0068]; Figs. 2A-2D).
Claim 14. The combination discloses the invention substantially as claimed above, wherein the adhesive delivery channel (16) is concentric within the inflation fluid channel (inflation lumen (162) as taught by Courtney et al now modified into shaft (12) of Kassab et al).  
Claim 15.  The combination discloses the invention substantially as claimed above, wherein the adhesive delivery channel is capable of delivering the adhesive to a membrane located distal of the balloon.  Applicant has not positively recited a membrane.  If a membrane were to be placed distal of the balloon, such as on the distal portion of the adhesive delivery channel (16), then the adhesive delivered thereto would distal of the balloon. 
Claim 17. The combination discloses the invention substantially as claimed above, wherein Kassab et al discloses the adhesive delivery channel (16) has a first configuration where it extends distally beyond the inflation fluid channel (within shaft 12) (Figs. 2A-2D) and a second configuration where it is withdrawn from the inflation fluid channel (withdrawn from shaft 12) ([0062], [0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the second configuration includes where the adhesive delivery channel (16) is proximal of a distal end of the inflation fluid channel since Kassab et al discloses the adhesive delivery channel (16) can be inserted into the proximal end (20) of shaft (12) ([0062]) and then withdrawn from shaft (12) ([0068]).  If the adhesive delivery channel (16) is being withdrawn from shaft (12), it would allow for the adhesive delivery channel (16) to be proximal of a distal end of the inflation fluid channel (within shaft 12).
Claim 18. Kassab et al discloses an occlusive device (Figs. 1-2) to occlude a treatment site (LAA; [0007]) comprising: a balloon (14) ([0058]); an inflation fluid channel ([0058], i.e. tube) delivering inflation fluid to the balloon; an adhesive delivery channel (16) delivering adhesive to bind the balloon to the treatment site ([0069]).
Kassab et al discloses the inflation fluid delivery member can be a tube or other means but is not shown ([0058]) and there fails to disclose the adhesive delivery channel (16) is positionable distal to the inflation fluid channel.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely balloon catheters for treating occlusion, Courtney et al teaches a balloon (114) mounted on a catheter shaft (102) (Fig. 2), wherein an inflation fluid delivery member (inflation lumen 162) is disposed within the walls of the catheter shaft (Fig. 11; [0041]).  The position of the inflation fluid delivery member allows for additional elements (120) to be disposed coaxially and radially within the inflation fluid delivery member.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kassab et al with the inflation delivery fluid delivery member (inflation lumen) to be disposed within the walls of the shaft (12) of which the balloon is mounted on based upon the teachings of Courtney et al to minimize the profile of the device.  In other words, the inflation fluid delivery member would be disposed within the walls of the shaft, such that other elements may run coaxially and radially within the lumen of the shaft (12) rather than expanding the profile of the shaft to fit an additional tube within the lumen of the shaft.  Such a modification would result in the adhesive delivery channel (16) being positionable distal to the inflation fluid channel since the inflation fluid channel is now formed within shaft (12).  Kassab et al discloses the adhesive delivery channel (16) can be advanced and withdrawn relative to shaft (12) ([0067], [0068]; Figs. 2A-2D).

Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al in view of Courtney et al as applied to claim 15 above, and further in view of Chan et al (WO 2017/1560893).
Claim 16. The combination discloses the invention substantially as claimed above but fails to disclose a collet to lock the adhesive delivery channel (16) relative to the inflation fluid channel (within shaft 12).
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely a balloon catheter having other working tools disposed therethrough, Chan et al teaches a catheter (402; equivalent to shaft 12 of Kassab et al) having a balloon (404; equivalent of balloon 14 of Kassab et al) disposed on its distal end, wherein an additional elongate structure (106; equivalent to catheter 16 of Kassab et al) is disposed within the lumen of the catheter (402).  A collet (409) is provided on the proximal portion of the device to lock the elongate structure (106) relative to the catheter (402) to allow the device to be moved as one unit (Fig. 12A; [0126]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a collet for locking the adhesive delivery channel relative to the inflation fluid channel based upon the teachings of Chan et al to prevent inadvertent or undesired movement of the adhesive delivery channel relative to the inflation fluid channel.  For example, the device can remain locked during delivery of the adhesive such that the adhesive delivery channel is not accidentally prematurely removed from the LAA prior to completion of the adhesive delivery.

Claim 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al in view of Courtney et al as applied to claim 18 above, and further in view of Garrison et al (WO 2015/100178).
Claim 19. The combination discloses the invention substantially as claimed above, wherein Kassab et al discloses inflation means for inflation the balloon ([0058]) and that inflation or the balloon(s) can be done through the use of valves ([0074]) but fails to disclose a first syringe is adapted to mate with a first port of a hemostasis valve, where the first port is in communication with the inflation fluid channel.  
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely mechanisms for inflating an occlusive balloon catheter, Garrison et al teaches a catheter (2105) having an occlusive balloon (2020) at its distal end (Fig. 3), wherein a first syringe is provided at a first port (2129) of a hemostasis valve (2010) to deliver inflation medium through the inflation fluid channel to thereby inflate the balloon ([0073]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include a first syringed adapted to mate with a first port of a hemostasis valve, wherein the first port is in communication with the inflation fluid channel, as taught by Garrison et al to provide a user interface for controlling the amount inflation medium to be delivered to the balloon and to minimize backflow of blood and thus blood loss during the procedure (Garrison et al: [0053]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al in view of Courtney et al as applied to claim 18 above, and further in view of Mantri et al (WO 2017/161331) and Bonnette et al (US 2004/0210194).Claim 20. The combination discloses the invention substantially as claimed above, wherein Kassab et al discloses an adhesive delivery device may be provided such that a clinician’s hand can apply a force to a container of adhesive to advance the adhesive through the interior (34) of the adhesive delivery channel (16) ([0064]) but fails to disclose this container is a second syringe adapted to mate with a second port of a hemostasis valve, where the second port is in communication with the adhesive delivery channel.
However, in a field of similar endeavor, Mantri et al teaches a catheter for delivering an adhesive to treat aneurysms ([0189]), wherein a syringe (602) is coupled to a port (601) of a Y-adaptor to deliver sealant (701) through a sealant delivery channel to the treatment site ([0257], [0258]; Fig. 10A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include a syringe adapted to mate with a port of a Y-adaptor, wherein the port is in communication with the adhesive delivery channel, as taught by Mantri et al to provide a user interface for controlling the amount of adhesive to be delivered.  In other words, since Kassab et al teaches the use of using a hand to apply a force to a container of an adhesive to advance the adhesive, Mantri et al teaches syringes are old and well known in the art as a mechanism for allowing the hand to apply a force to a container (barrel of the syringe) to advance a known quantity of adhesive.
The combination further fails to disclose the Y-adaptor (Fig. 10A of Mantri et al) is a hemostasis valve.  However, Bonette et al teaches a medical catheter for delivering a sealant, wherein a sealant is delivered through a port (394) on a Y-adaptor of a hemostasis valve (302) (Fig. 39; [0120]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the Y-adaptor be a hemostasis valve as taught by Bonnette et al since such a valve will provides a self-sealing manifold to minimize fluid loss through the catheter ([0120]).

Allowable Subject Matter
Claims 7, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The device of Kassab et al does not contain any of the additional components as recited in claims 7, 9-12 and it would not have been obvious to modify it to contain such components since the balloon of Kassab et al and the instant invention are directed to different purposes.
Naglreiter et al (US 6379329) teaches a porous membrane (54) distal to a balloon (56), wherein the porous membrane is configured such that an adhesive is permeable through the porous membrane (Figs. 8-10; col. 5, ll. 38-39).  Naglreiter et al also teaches an outer balloon (54) in communication with an adhesive delivery member, wherein the outer balloon is porous to allow the adhesive to permeate therethrough (col. 5, ll. 36-41).  However, since the adhesive is delivered into the space between the outer (54) and inner balloon (56), the adhesive delivery member is not disposed radially within the inflation fluid nor is it movable relative to the inflation fluid channel (as seen between Figs. 7, 8).  It would not have been obvious to modify the adhesive delivery member to the claimed configuration as the adhesive delivery member would then undesirably extend into the inner balloon (56). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771